DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on December 28, 2020 have been entered.
Claims 1, 6, and 11 have been amended.

Response to Arguments
Applicant’s arguments filed on December 28, 2020 have been considered but are moot in view of the new grounds of rejection. 


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chaubey et al. (Pub. No. US 2017/0093681), hereinafter Chaubey, in view of Punj et al. (Pub. No. US 2020/0366578), hereinafter Punj. 

Claim 1. 	Chaubey discloses a system for use of dynamic templates with a network traffic flow information protocol (Parag. [0050]), comprising: 
at least one of a computer or other electronic device having a processor (Parag. [0005] and Fig. 2) and operating as at least one of: 
an exporter, that operates an exporting process adapted to communicate network traffic flow information associated with a network environment, to a collector (Parag. [0006-0007], Parag. [0067], and Fig. 1; (The art teaches an exporter that ; or 
the collector, that operates a collecting process adapted to receive the network traffic flow information, from the exporter (Parag. [0006-0007], Parag. [0067], and Fig. 1; (The art teaches a collector collects the subset of the advertised application metadata (i.e., traffic flow information) from the exporter)); 
	wherein the exporter generates a capability message that indicates network traffic flow fields that can be implemented and exported from the exporter, and communicates the capability message to the collector (Parag. [0007], Parag. [0050], Parag. [0097], Fig. 2, and Fig. 3; (The art teaches an IPFIX protocol unit 94 of a collector unit 92 included within collector network device 80 (i.e., collector) connects to IPFIX protocol unit 56 of export unit 30 included within export network device 40. IPFIX protocol unit 56, in response to IPFIX protocol unit 94 establishing a TCP session, invokes advertiser 58. Advertiser 58 generates advertisement 33 that advertises application metadata detection capabilities (i.e., capability message) in the form of advertised application metadata types (AMT). Advertiser 48 forwards the advertisement 33 to protocol unit 94 (i.e., within the collector) via the TCP session. The art also teaches that a processor of a first network device is configured to determine types of the application metadata that the first network device has a capability to detect through analysis of network packets, and the application metadata comprises data representative of network protocols used by networking processes that exchange packets (i.e., network traffic metadata); and the exporter executes the IPFIX protocol to advertise the types of the application metadata to a second network device configured to collect a subset of the application metadata)); 
wherein the collector, upon receipt of the capability message from the 
exporter, examines the network traffic flow fields identified therein, and generates a dynamic template request message including an indication associated with the collector requesting use of the dynamic template (Parag. [0050]; (The requests are template-based messages)), and indicating a combination of fields for which network traffic flow information is to be provided, and communicates the dynamic template request message to the exporter (Parag. [0050], Parag. [0098-0099], Fig. 2 and Fig. 3; (The art teaches that the collector receives advertisement (i.e., capability message) and invokes an advertisement processor (i.e., within the collector) that processes the advertisement to determine a subset of the advertised application metadata types that network device 80 is configured to collect, and provides it to the request generator 98 of the IPFIX protocol unit 94 (i.e., within the collector); then, the request generator generates a request 35 (i.e., template request) based on the determined subset of the advertised application metadata types, and sends the request to IPFIX protocol unit 56 to effectively request that IPFIX protocol unit 56 exports the subset of the advertised application metadata corresponding to the advertised application metadata types to network device 80 (i.e., collector). In response to receiving request 35, IPFIX protocol unit 56 invokes template generation manager that processes the request 35 to generate a new template reflective of the requested subset of the advertised application metadata types. The requests are template-based messages)); and 
wherein the exporter communicates, to the collector, data messages comprising the network traffic flow fields as indicated by the dynamic template and as determined by its dynamic template request message from the collector (Parag. [0050], Parag. [0091], Parag. [0099-0102], Fig. 1, and Fig. 2; (The art teaches that the exporter exports the requested subset of advertised application metadata as one or more records 37 to IPFIX protocol unit 94 of network device 80 (i.e., to the collector); and the metadata collector collects records 37 and parse the records in accordance with the IPFIX protocol to extracts the requested subset of the advertised application metadata. The records are based on the request from the collector that generates the template)).  
Chaubey doesn’t explicitly disclose wherein the capability message includes a set identifier value that indicates the network traffic flow fields that can be exported by a dynamic template; the indication is a set identifier, and the template is associated with the collector.
		However, Punj discloses wherein the capability message includes a set identifier value that indicates the network traffic flow fields that can be exported by a dynamic template (Parag. [0067-0071] and Fig. 4 A-D; (The art teaches that a message represents a formatted collection of flow tracking information, which may be exported to one or more flow collectors. The message is interpreted, by the flow collector(s), based on an employed traffic analysis ; and
		the indication is a set identifier, and the template is associated with the collector. (Parag. [0060] and Parag. [0071]; (The art teaches that the set identifier (ID) serves to uniquely identify the template set. Also the art teaches that an information table entry specifies the following export details pertaining to a given network traffic flow sought for tracking: a flow identifier (FID), a flow template ID (FTID), a metadata template ID (MTID), user tag information (UTI), and collector information (CI) (i.e., the table associates the template ID with collector information)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chaubey to incorporate the teaching of Punj. This would be convenient to capture information at a sufficient level of detail to enable network administrators to performing meaningful analysis (Parag. [0001]).

Claim 2. 	Chaubey in view of Punj discloses the system of claim 1, 
Chaubey further discloses wherein the exporter communicates, to the collector, based on a configured trigger, a data record and the data messages comprising the network traffic flow fields as indicated by the dynamic template (Parag. [0050], Parag. [0091], Parag. [0099-0102], Fig. 1, and Fig. 2; (The art teaches that the exporter exports the requested subset of advertised application metadata as one or more records 37 (i.e., data record) to IPFIX protocol unit 94 of network device 80 (i.e., to the collector); and the metadata collector collects records 37 and parse the records in accordance with the IPFIX protocol to extracts the requested subset of the advertised application metadata. The records are based on the request from the collector that generates the template)).  

Claim 3. 	Chaubey in view of Punj discloses the system of claim 1, 
Chaubey further discloses wherein the collector receives the data messages as defined by the dynamic template, for use in determining a network traffic flow information or other metrics associated with the network environment (Parag. [0050], Parag. [0091], Parag. .  

Claim 4. 	Chaubey in view of Punj discloses the system of claim 1,  
Chaubey further discloses wherein the network traffic flow information protocol is an Internet Protocol Flow Information Export protocol (Parag. [0008]; (The art teaches that the first network device is configured to export application metadata via an Internet Protocol Flow Information Export (IPFIX) protocol)).
  
Claim 6. 	Chaubey discloses a method for use of dynamic templates with a network traffic flow information protocol (Parag. [0050]), comprising: 
at a computer or other electronic device having a processor (Parag. [0005] and Fig. 2), operating as at least one of: 
an exporter, that operates an exporting process adapted to communicate network traffic flow information associated with a network environment, to a collector (Parag. [0006-0007], Parag. [0067], and Fig. 1; (The art teaches an exporter that represents a unit configured to export the subset of the advertised application metadata as one or more IPFIX data records 37 to IPFIX protocol unit 94 , within a collector unit, of network device 80. The application metadata comprises data representative of network protocols used by networking processes that exchange packets (i.e., traffic flow information))); or 
the collector, that operates a collecting process adapted to receive the network traffic flow information, from the exporter (Parag. [0006-0007], Parag. [0067], and Fig. 1; (The art teaches a collector collects the subset of the advertised application metadata (i.e., traffic flow information) from the exporter)); 
wherein the exporter generates a capability message that indicates network traffic flow fields that can be implemented and exported from the exporter, and communicates the capability message to the collector (Parag. [0007], Parag. [0050], Parag. [0097], Fig. 2, and Fig. 3; (The art teaches an IPFIX protocol unit 94 of a collector unit 92 included within collector network device 80 (i.e., collector) connects to IPFIX protocol unit 56 of export unit 30 included within export network device 40. IPFIX protocol unit 56, in response to IPFIX protocol unit 94 establishing a TCP session, invokes advertiser 58. Advertiser 58 generates advertisement 33 that advertises application metadata detection capabilities (i.e., capability message) in the form of advertised application metadata types (AMT). Advertiser 48 forwards the advertisement 33 to protocol unit 94 (i.e., within the collector) via the TCP session. The art also teaches that a processor of a first network device is configured to determine types of the application metadata that the first network device has a capability to detect through analysis of network packets, and the application metadata comprises data representative of network protocols used by networking processes that exchange packets (i.e., network traffic metadata); and the exporter executes the IPFIX protocol to advertise the types of the application metadata to a second network device configured to collect a subset of the application metadata)); 
wherein the collector, upon receipt of the capability message from the exporter, examines the network traffic flow fields identified therein, and generates a dynamic template request message including an indication associated with the collector requesting use of the dynamic template (Parag. [0050]; (The requests are template-based messages)) and indicating a combination of fields for which network traffic flow information is to be provided, and communicates the dynamic template request message to the exporter (Parag. [0050], Parag. [0098-0099], Fig. 2 and Fig. 3; (The art teaches that the collector receives advertisement (i.e., capability message) and invokes an advertisement processor (i.e., within the collector) that processes the advertisement to determine a subset of the advertised application metadata types that network device 80 is configured to collect, and provides it to the request generator 98 of the IPFIX protocol unit 94 (i.e., within the collector); then, the request generator generates a request 35 (i.e., template request) based on the determined subset of the advertised application metadata types, and sends the request to IPFIX protocol unit 56 to effectively request that IPFIX protocol unit 56 exports the subset of the advertised application metadata corresponding to the advertised application metadata types to network device 80 (i.e., collector). In response to receiving request 35, IPFIX protocol unit 56 invokes template generation manager ; and 
wherein the exporter communicates, to the collector, data messages comprising the network traffic flow fields as indicated by the dynamic template and as determined by its dynamic template request message from the collector (Parag. [0050], Parag. [0091], Parag. [0099-0102], Fig. 1, and Fig. 2; (The art teaches that the exporter exports the requested subset of advertised application metadata as one or more records 37 to IPFIX protocol unit 94 of network device 80 (i.e., to the collector); and the metadata collector collects records 37 and parse the records in accordance with the IPFIX protocol to extracts the requested subset of the advertised application metadata. The records are based on the request from the collector that generates the template)).  
Chaubey doesn’t explicitly disclose wherein the capability message includes a set identifier value that indicates the network traffic flow fields that can be exported by a dynamic template; the indication is a set identifier, and the template is associated with the collector.
		However, Punj discloses wherein the capability message includes a set identifier value that indicates the network traffic flow fields that can be exported by a dynamic template (Parag. [0067-0071] and Fig. 4 A-D; (The art teaches that a message represents a formatted collection of flow tracking information, which may be exported to one or more flow collectors. The message is interpreted, by the flow collector(s), based on an employed traffic analysis protocol--e.g., the Internet Protocol Flow Information Export (IPFIX) protocol. Furthermore, the message includes a message header sets. The set header refers to a collection of basic information descriptive of the template set. The basic information, disclosed by the set header includes a set identifier (ID) that serves to uniquely identify the template set)); and
		the indication is a set identifier, and the template is associated with the collector. (Parag. [0060] and Parag. [0071]; (The art teaches that the set identifier (ID) serves to uniquely identify the template set. Also the art teaches that an information table entry specifies the following export details pertaining to a given network traffic flow sought for tracking: a flow identifier (FID), a flow template ID (FTID), a metadata template ID (MTID), user tag information (UTI), and collector information (CI) (i.e., the table associates the template ID with collector information)).


Claims 7-9 are taught by Chaubey in view of Punj as described for claims 2-4, respectively. 

Claim 11. 	Chaubey discloses a non-transitory computer readable storage medium, including instructions stored thereon -16-Oracle Matter No.:Attorney Docket No.:ORAl 90598-US-NPORACL-05955USOORACLE CONFIDENTIALwhich when read and executed by at least one of a computer or other electronic device (Parag. [0107-0110]) causes the at least one of a computer or other electronic device to perform a method comprising: 
operating as at least one of: 
an exporter, that operates an exporting process adapted to communicate network traffic flow information associated with a network environment, to a collector (Parag. [0006-0007], Parag. [0067], and Fig. 1; (The art teaches an exporter that represents a unit configured to export the subset of the advertised application metadata as one or more IPFIX data records 37 to IPFIX protocol unit 94 , within a collector unit, of network device 80. The application metadata comprises data representative of network protocols used by networking processes that exchange packets (i.e., traffic flow information))); or 
the collector, that operates a collecting process adapted to receive the network traffic flow information, from the exporter (Parag. [0006-0007], Parag. [0067], and Fig. 1; (The art teaches a collector collects the subset of the advertised application metadata (i.e., traffic flow information) from the exporter));  
wherein the exporter generates a capability message that indicates network traffic flow fields that can be implemented and exported from the exporter, and communicates the capability message to the collector (Parag. [0007], Parag. [0050], Parag. [0097], Fig. 2, and Fig. 3; (The art teaches an IPFIX protocol unit 94 of a collector unit 92 included within collector network device 80 (i.e., collector) connects to IPFIX protocol unit 56 of export unit 30 included within export network device 40. IPFIX protocol unit 56, in response to IPFIX protocol unit 94 ; 
wherein the collector, upon receipt of the capability message from the exporter, examines the network traffic flow fields identified therein, and generates a dynamic template request message including an indication associated with the collector requesting use of the dynamic template (Parag. [0050]; (The requests are template-based messages)), and indicating a combination of fields for which network traffic flow information is to be provided, and communicates the dynamic template request message to the exporter (Parag. [0050], Parag. [0098-0099], Fig. 2 and Fig. 3; (The art teaches that the collector receives advertisement (i.e., capability message) and invokes an advertisement processor (i.e., within the collector) that processes the advertisement to determine a subset of the advertised application metadata types that network device 80 is configured to collect, and provides it to the request generator 98 of the IPFIX protocol unit 94 (i.e., within the collector); then, the request generator generates a request 35 (i.e., template request) based on the determined subset of the advertised application metadata types, and sends the request to IPFIX protocol unit 56 to effectively request that IPFIX protocol unit 56 exports the subset of the advertised application metadata corresponding to the advertised application metadata types to network device 80 (i.e., collector). In response to receiving request 35, IPFIX protocol unit 56 invokes template generation manager that processes the request 35 to generate a new template reflective of the requested subset of the advertised application metadata types. The requests are template-based messages)); and 
wherein the exporter communicates, to the collector, data messages comprising the network traffic flow fields as indicated by the dynamic template and as determined by its dynamic template request message from the collector (Parag. [0050], Parag. [0091], Parag. .  
Chaubey doesn’t explicitly disclose wherein the capability message includes a set identifier value that indicates the network traffic flow fields that can be exported by a dynamic template; the indication is a set identifier, and the template is associated with the collector.
		However, Punj discloses wherein the capability message includes a set identifier value that indicates the network traffic flow fields that can be exported by a dynamic template (Parag. [0067-0071] and Fig. 4 A-D; (The art teaches that a message represents a formatted collection of flow tracking information, which may be exported to one or more flow collectors. The message is interpreted, by the flow collector(s), based on an employed traffic analysis protocol--e.g., the Internet Protocol Flow Information Export (IPFIX) protocol. Furthermore, the message includes a message header sets. The set header refers to a collection of basic information descriptive of the template set. The basic information, disclosed by the set header includes a set identifier (ID) that serves to uniquely identify the template set)); and
		the indication is a set identifier, and the template is associated with the collector. (Parag. [0060] and Parag. [0071]; (The art teaches that the set identifier (ID) serves to uniquely identify the template set. Also the art teaches that an information table entry specifies the following export details pertaining to a given network traffic flow sought for tracking: a flow identifier (FID), a flow template ID (FTID), a metadata template ID (MTID), user tag information (UTI), and collector information (CI) (i.e., the table associates the template ID with collector information)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chaubey to incorporate the teaching of Punj. This would be convenient to capture information at a sufficient level of detail to enable network administrators to performing meaningful analysis (Parag. [0001]).

Claims 12-14 are taught by Chaubey in view of Punj as described for claims 2-4, respectively.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chaubey et al. (Pub. No. US 2017/0093681), hereinafter Chaubey, in view of Punj et al. (Pub. No. US 2020/0366578), hereinafter Punj, and in view of Htay (Pub. No. US 2017/0244606).

Claim 5. 	Chaubey in view of Punj discloses the system of claim 1,
Chaubey in view of Punj doesn’t explicitly disclose wherein the network environment is provided as part of a cloud-15- Oracle Matter No.:Attorney Docket No.:ORAl 90598-US-NPORACL-05955USOORACLE CONFIDENTIALcomputing environment. 
However, Htay discloses wherein the network environment is provided as part of a cloud-15- Oracle Matter No.:Attorney Docket No.:ORAl 90598-US-NPORACL-05955USOORACLE CONFIDENTIALcomputing environment (Parag. [0029]; (The art teaches that IPFIX data is sent by devices in a network 10 such as routers and switches to the data collector; and the devices in the network 10 are located public/private cloud)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Chaubey to incorporate the teaching of Chaubey in view of Punj. This would be convenient to allow network administrators to manage network services through abstraction of higher-level functionality (Parag. [0002])

Claim 10 is taught by Chaubey in view of Punj and Htay as described for claim 5.

Claim 15 is taught by Chaubey in view of Punj and Htay as described for claim 5.









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
		Krishna et al. (Pub. No. US 2021/0029166) – Related art in the area of providing an infrastructure for providing a platform that can be accessed to perform analytics and to visualize the security posture, (Abstract, collecting and reporting attributes of data flows associated with machines executing on a plurality of host computers to an analysis appliance and providing visual representations of the data to a user).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished      

/A.T./Examiner, Art Unit 2442           

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442